 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5

 6   Attorneys for Plaintiff
     United States of America
 7

 8

 9
                                UNITED STATES DISTRICT COURT
10                         FOR THE EASTERN DISTRICT OF CALIFORNIA

11
      UNITED STATES OF AMERICA,                         No. 1:16-CR-00022 LJO-SKO
12
                                    Plaintiff,
13
                             v.                      STIPULATION TO CONTINUE STATUS
14
                                                     CONFERENCE; ORDER THEREON
      JOHN KING,
15
                                    Defendant.
16

17

18          IT IS HEREBY STIPULATED by and between Phillip A. Talbert, Acting United States

19   Attorney and Kimberly A. Sanchez, Assistant U.S. Attorney and Galatea DeLapp, attorney for the

20   defendant, that the status conference hearing on a supervised release violation set for July 9, 2021

21   before the Honorable Erica P. Grosjean, U.S. Magistrate Judge, be continued to July 23, 2021 at

22   1:00 pm before Magistrate Judge Sheila K. Oberto. The parties request additional time to discuss

23   the potential sentencing recommendations with U.S. Probation.

24                              [Remainder of page intentionally left blank.]

25

26
27

28
                                                       1
 1   The parties believe that the requested time is sufficient to be in a position to ascertain whether this

 2   case will resolve via contesed hearing or admission.

 3

 4

 5

 6   Dated: July 7, 2021                                     Respectfully submitted,
 7                                                           PHILLIP A. TALBERT
                                                             Acting United States Attorney
 8
                                                    By       /s/ Kimberly A. Sanchez
 9                                                           KIMBERLY A. SANCHEZ
                                                             Assistant U.S. Attorney
10
     Dated: July 7, 2021                                     /s/ Galatea DeLapp
11                                                           GALATEA DeLAPP
                                                             Attorney for Defendant
12

13

14
                                                    ORDER
15

16          Pursuant to the parties’ stipulation, and for good cause shown, the status conference

17   hearing on a supervised release violation currently set for July 9, 2021 before the Honorable Erica

18   P. Grosjean, U.S. Magistrate Judge, shall be continued to July 23, 2021 at 1:00 pm before

19   Magistrate Judge Sheila K. Oberto.

20
     IT IS SO ORDERED.
21

22      Dated:     July 7, 2021                                  /s/
23                                                       UNITED STATES MAGISTRATE JUDGE

24

25

26
27

28
                                                         2
